     Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 1 of 31




               bIN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

IN RE:                                   §     CASE NO. 20-34408
                                         §
KEIV HOSPITALITY, LLC, ET AL.,           §     CHAPTER 11
                                         §
     DEBTOR                              §     JOINTLY ADMINISTERED


   DISCLOSURE STATEMENT IN SUPPORT OF PLAN OF REORGANIZATION

      THIS DISCLOSURE STATEMENT (THE “DISCLOSURE STATEMENT”) MAY NOT BE
RELIED ON FOR ANY PURPOSE OTHER THAN TO DETERMINE HOW TO VOTE ON THE
CHAPTER 11 PLAN OF REORGANIZATION OF KEIVANS HOSPITALITY, INC., DATED AS OF
JANUARY 15, 2021 (AS AMENDED FROM TIME TO TIME, THE “PLAN”).

      ALL HOLDERS OF CLAIMS AND EQUITY INTERESTS THAT ARE ENTITLED TO VOTE
ON THE PLAN ARE ENCOURAGED TO READ AND CAREFULLY CONSIDER THE ENTIRE
DISCLOSURE STATEMENT FURNISHED TO THEM AND THE MATTERS DESCRIBED IN THIS
DISCLOSURE STATEMENT PRIOR TO SUBMITTING A BALLOT. THE DESCRIPTION OF THE
PLAN CONTAINED IN THIS DISCLOSURE STATEMENT IS INTENDED AS A SUMMARY ONLY
AND IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE PLAN ITSELF.

      NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, UNLESS OTHERWISE
STATED, ALL STATEMENTS IN THIS DISCLOSURE STATEMENT AND IN THE PLAN
CONCERNING THE HISTORY OF THE DEBTOR’S BUSINESS, THE PAST OR PRESENT
FINANCIAL CONDITION OF THE DEBTOR, CERTAIN PROJECTIONS FOR THE FUTURE
OPERATIONS OF THE DEBTOR, TRANSACTIONS TO WHICH EITHER DEBTOR WAS OR IS A
PARTY, OR THE EFFECT OF CONFIRMATION OF THE PLAN ON HOLDERS OF CLAIMS
AGAINST AND EQUITY INTERESTS IN THE DEBTOR ARE ATTRIBUTABLE EXCLUSIVELY TO
THE DEBTOR AND NOT TO ANY OTHER PARTY. NONE OF THE ATTORNEYS, ACCOUNTANTS,
OR OTHER PROFESSIONALS RETAINED BY THE DEBTOR MAKE ANY REPRESENTATIONS
CONCERNING SUCH INFORMATION.

      UNLESS OTHERWISE DEFINED HEREIN, ALL CAPITALIZED TERMS USED IN THIS
DISCLOSURE STATEMENT HAVE THE MEANINGS ASCRIBED TO THEM IN THE PLAN. ANY
TERM USED IN THE PLAN OR HEREIN THAT IS NOT DEFINED IN THE PLAN OR HEREIN AND
THAT IS USED IN THE BANKRUPTCY CODE OR THE BANKRUPTCY RULES HAS THE
MEANING ASSIGNED TO THAT TERM IN THE BANKRUPTCY CODE OR THE BANKRUPTCY
RULES, AS THE CASE MAY BE. IF THERE IS ANY CONFLICT BETWEEN THE DEFINITIONS
CONTAINED IN THIS DISCLOSURE STATEMENT AND THE DEFINITIONS CONTAINED IN THE
PLAN, THE DEFINITIONS CONTAINED IN THE PLAN SHALL CONTROL.
       Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 2 of 31




                          DISCLOSURE STATEMENT
             PURSUANT TO SECTION 1125 OF THE BANKRUPTCY CODE

                                   I.      INTRODUCTION

        Keivans Hospitality, Inc., as Debtor and Debtor-in-Possession in the Chapter 11 Case, has
filed with the United States Bankruptcy Court for the Southern District of Texas, Houston Division
(the “Bankruptcy Court”), its Plan dated as of January 15, 2021. This Disclosure Statement is
submitted pursuant to section 1125 of the Bankruptcy Code in connection with the solicitation of
votes on the Plan from Holders of Impaired Claims against, and Impaired Equity Interests in, the
Debtor.

        This Disclosure Statement has been approved by the Bankruptcy Court in accordance with
section 1125(b) of the Bankruptcy Code as containing information of a kind and in sufficient detail
adequate to enable a hypothetical reasonable investor typical of Holders of Claims and Equity
Interests in Impaired Classes, if any, to make an informed judgment whether to accept or reject the
Plan. Such approval of this Disclosure Statement by the Bankruptcy Court and the transmittal of
this Disclosure Statement do not, however, constitute a determination by the Bankruptcy Court as
to the fairness or merits of the Plan and should not be interpreted as being a recommendation by
the Bankruptcy Court either to accept or reject the Plan.

       Accompanying or included as exhibits to this Disclosure Statement are copies of the
following documents:

       1.      The Plan, including any exhibits thereto (except as otherwise expressly
               provided in the Plan), included as Exhibit 1 to this Disclosure Statement;

       2.      Ballot for Accepting or Rejecting Plan included as Exhibit 2 to this
               Disclosure Statement.

       3.      The Debtor’s projections of income, expenditures and plan payments
               through the life of the Plan, included as Exhibit 3.

                 II.     PURPOSE OF THIS DISCLOSURE STATEMENT

        The purpose of this Disclosure Statement is to provide the Holders of Claims and Equity
Interests entitled to vote on the Plan with adequate information to make an informed judgment
about the Plan. This information includes, among other things, (a) a summary of the Plan and an
explanation of how the Plan will function, including the means of implementing and funding the
Plan, (b) general information about the business, property, and operations of the Debtor, (c) the
events leading to the filing of the Chapter 11 Case, (d) a liquidation analysis for the Debtor, and
(e) a summary of significant events which have occurred to date in the Chapter 11 Case.

       This Disclosure Statement contains important information about the Plan and
considerations pertinent for Confirmation of the Plan. All Holders of Claims and Equity Interests
are encouraged to review carefully this Disclosure Statement.


                                               -2-
       Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 3 of 31




IN THE OPINION OF THE DEBTOR, THE TREATMENT OF CLAIMS UNDER THE PLAN
CONTEMPLATES AN EQUAL OR GREATER RECOVERY THAN THAT WHICH IS
LIKELY TO BE ACHIEVED UNDER A LIQUIDATION OF THE DEBTOR.
ACCORDINGLY, THE DEBTOR BELIEVES THAT CONFIRMATION OF THE PLAN IS IN
THE BEST INTERESTS OF CREDITORS.

                           III.    VOTING AND CONFIRMATION

A.     Who May Vote

       Only the Holders of Claims and Equity Interests which are “Impaired” under the terms and
provisions of the Plan are permitted to vote to accept or reject the Plan. For purposes of the Plan,
only the Holders of Claims and Equity Interests in Classes 1, and 4 (the “Voting Classes”) are
Impaired under the Plan and thus may vote to accept or reject the Plan. Accordingly, a ballot for
acceptance or rejection of the Plan (a “Ballot”) is only being provided to members of the
Voting Classes.

B.     How to Vote

        Each Holder of a Claim in a Voting Class should read this Disclosure Statement, together
with the Plan and any exhibits thereto, in their entirety. After carefully reviewing the Plan and this
Disclosure Statement and any exhibits thereto, please complete the enclosed Ballot, including
marking your vote with respect to the Plan, and return it as provided below. If you have an
Impaired Claim in more than one Class, you should receive a separate Ballot for each such Claim.
If you receive more than one Ballot, you should assume that each Ballot is for a separate Impaired
Claim and you should complete and return all of them.

       If you are a member of a Voting Class and did not receive a Ballot, if your Ballot is
damaged or lost, or if you have any questions concerning voting procedures, please contact
Timothy Wentworth, counsel to the Debtor, by telephone at (713) 228-4100 or by electronic mail
at twentworth@okinadams.com.

        Persons or Entities receiving a Ballot should complete and sign each enclosed Ballot and
return it to the address provided below. In order to be counted, Ballots must be duly completed,
executed and received no later than _________________, 2021 (the “Voting Deadline”). All
Ballots should be returned either by regular mail, hand delivery, overnight delivery, or email to:

                                       OKIN ADAMS LLP
                                     Attn: Timothy Wentworth
                                    1113 Vine Street, Suite 240
                                      Houston, Texas 77002
                                   twentworth@okinadams.com




                                                -3-
       Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 4 of 31




C.     Acceptance of Plan and Votes Required for Class Acceptance

      As the Holder of a Claim in a Voting Class, your vote on the Plan is extremely important.
The Debtor is only soliciting acceptances of the Plan from Holders of Claims in Voting Classes.
You may be contacted by the Debtor or its representatives with regard to your vote on the Plan.

       Pursuant to Section 1126(c) of the Bankruptcy Code, an Impaired Class of Claims shall
have accepted the Plan if:

       (i)     the Holders (other than any Holder designated pursuant to Section 1126(e) of the
               Bankruptcy Code) of at least two-thirds in dollar amount of the Allowed Claims
               actually voting in such Class have voted to accept the Plan; and

       (ii)    the Holders (other than any Holder designated pursuant to Section 1126(e) of the
               Bankruptcy Code) of more than one-half in number of the Allowed Claims actually
               voting in such Class have voted to accept the Plan.

       If a Holder of a Claim holds more than one Claim in any one Class, all Claims of such
Holder in such Class shall be aggregated and deemed to be one Claim for purposes of determining
the number of Claims in such Class voting on the Plan.

        To meet the requirement for Confirmation of the Plan under the “cram-down” provisions
of the Bankruptcy Code with respect to any Impaired Class of Claims which votes to reject, or is
deemed to have rejected the Plan (a “Rejecting Class”), the Debtor would have to show that all
Classes junior to the Rejecting Class will not receive or retain any property under the Plan unless
all Holders of Claims in the Rejecting Class receive or retain under the Plan property having a
value equal to the full amount of their Allowed Claims. For a more complete description of the
implementation of the “cram-down” provisions of the Bankruptcy Code pursuant to the Plan, see
“VOTING ON AND CONFIRMATION OF THE PLAN -- Confirmation Without Acceptance by
All Impaired Classes” in Section IX.

D.     Confirmation Hearing and Objections to Confirmation

        The Bankruptcy Court has scheduled a Confirmation Hearing to consider Confirmation of
the Plan for _____________ 2021 at ________ (prevailing Central Time), at the courtroom of the
Honorable Jeffrey Norman, in the United States Bankruptcy Court for Southern District of Texas,
Houston Division, located at Bob Casey United States Courthouse, Courtroom No. 403, Houston,
Texas 77002, which may be adjourned from time to time by the Bankruptcy Court without further
notice except for an announcement of the adjourned date made at the Confirmation Hearing. Any
objection to Confirmation of the Plan must be filed and served in accordance with the Bankruptcy
Rules and Bankruptcy Local Rules for the Southern District of Texas no later than
_______________.

                    IV.    OVERVIEW OF THE DEBTOR’S BUSINESS

       The Debtor is a Texas limited liability company formed on April 4, 2013 for the purpose
of developing, owning and operating a Hilton Garden Inn hotel located at 2509 Texmati Drive,
Katy, Harris County, Texas (the “Debtor”). The Debtor operates under a franchise agreement with
                                               -4-
       Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 5 of 31




Hilton Worldwide and has 101 guest rooms, 1663 square feet of meeting space and a 50 person
capacity restaurant.

       The Debtor is owned by Ben Mousavi (100%).

        U.S. Bank, National Association as Trustee for the Benefit of Registered Holders of
Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12, Commercial Mortgage Pass-
Through Certificates, Series 2013-C12 (“US Bank”) is the Debtor’s senior secured creditor, with
liens on substantially all of the Debtor’s assets, including all real and most personal property. In
addition, on the petition date US Bank held reserve funds in the approximate amount of
$705,000.00, earmarked for taxes, insurance, repairs and improvements that additionally serve as
collateral for the loan.

           As of the Petition Date, the total outstanding debt owed to US Bank was in excess of $7.6
million.

      Additionally, the Debtor is indebted to the US Small Business Administration (“SBA”) in
the amount of $151,618.15 for a disaster loan obtained as a result of the COVID-19 pandemic.
The SBA holds a second lien behind US Bank on the Debtor’s personal property.

       Based upon the Debtor’s estimated value of the hotel and personal property of
approximately $14.8 million, the Debtor believes US Bank and the SBA are fully secured.

                         V.     EVENTS LEADING TO BANKRUPTCY

         Historically, the Debtor has been successful in its business operations. In 2018 and 2019
the Debtor reported gross revenues in the amounts of approximately $2.6 million and $3 million
respectively. However, in 2020 the Debtor’s revenues dropped precipitously to approximately
$845,000.00 through the petition date ($1,267,500.00 annualized) due almost exclusively to the
worldwide economic downturn resulting from the COVID-19 pandemic. The Debtor maintained
all payments to US Bank current until the impact of the pandemic negatively affected occupancy
rates. As a result, the Debtor was unable to pay amounts due to US Bank for March 2020 and
subsequent months. US Bank subsequently declared the loan in default. Despite the Debtor’s
efforts, it was unable to reach an agreement with US Bank to forestall a foreclosure.

        Despite poor revenues since inception of the pandemic, the Debtor was able to maintain its
payments for payroll and to vendors. As a result, the Debtor had little unsecured debt on the
Petition Date other than past-due franchise payments to Hilton Worldwide and an unsecured loan
with Allegiance Bank in the amount of $151,635.00.

         In an effort to stave off the foreclosure of the Debtor’s material assets, on September 1,
2020, the Debtor filed its voluntary petition for relief (the “Bankruptcy Case”) under chapter 11,
title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Southern District of Texas, Houston Division (the “Court”).




                                                 -5-
       Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 6 of 31




             VI.      SIGNIFICANT EVENTS IN THE BANKRUPTCY CASE

A.     Introduction

        On the Petition Date, the Debtor filed a voluntary petition for relief under Chapter 11 of
the Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Texas,
Houston Division. The Chapter 11 Case was assigned case number 20-34409 and is currently
pending in front of the Honorable Jeff Norman. In addition, Ben Mousavi owns and operates a
Hampton Inn and Suites hotel located at 22055 Katy Freeway, Katy, Harris County, Texas that
operates under the corporate name Keiv Hospitality, LLC. (the “Hampton”). The Hampton filed
its own Chapter 11 bankruptcy petition on September 1, 2020 [Docket No. 9], and the cases were
jointly administered by Order entered on September 3, 2020 [Docket No. 21].

       The Debtor remains in possession of its property and continues to manage its assets as a
debtor-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. A brief
summary of significant matters or events that have occurred to date in the Bankruptcy Case is set
forth below. The description of such matters or events is qualified in its entirety by the actual
pleadings filed in the Chapter 11 case and, to the extent of any inconsistencies between the
descriptions in this Disclosure Statement and such pleadings, such pleadings shall control. All
such pleadings are on file with, and may be obtained from, the Bankruptcy Court.

B.     Debtor in Possession Financing and Cash Collateral

        On September 1, 2020, the Debtors filed each their Emergency Motion for Interim Order
(I) Authorizing Use of Cash Collateral Pursuant to Section 363(c) of the Bankruptcy Code; (II)
Granting Adequate Protection for the Use Thereof; (III) Scheduling a Final Hearing Pursuant to
Bankruptcy Rule 4001 As to the Use of Cash Collateral [Docket No. 6], which requested approval
of the Debtor’s use of cash collateral in the form of credit card receipts.

      On September 3, 2020, the Bankruptcy Court approved an agreement between the Debtor
and US Bank and entered its Interim Order Authorizing Use of Cash Collateral and Setting Final
Hearing [Docket No. 9 – Case No. 20-34409].

       On September 16, 2020, the Bankruptcy Court entered its Agreed Final Order Authorizing
Kievans Hospitality, Inc.’s Use of Cash Collateral and Granting Inter Alia, Replacement Liens as
Adequate Protection to Secured Noteholder [Docket No. 50], which approved the Debtor’s
continuing use of cash collateral through December 31, 2020.

C.     Schedules and Statements of Financial Affairs

       The Debtor filed its Schedules and Statement of Financial Affairs with the Bankruptcy
Court on September 14, 2020. [Docket No. 41].

D.     Section 341 Meeting of Creditors

      The meeting of creditors pursuant to Section 341 of the Bankruptcy Code occurred on
September 29, 2020. [Docket No. 8 – 20-34409].

                                              -6-
       Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 7 of 31




E.     Retention of Professionals by the Debtors

       The Debtor retained the law firm of Okin Adams LLP as its general bankruptcy counsel in
the Bankruptcy Case. On October 8, 2020, the Bankruptcy Court entered an Order Authorizing
the Employment and Retention of Okin Adams LLP as Bankruptcy Counsel to the Debtors [Docket
No. 57].

       The Debtor retained Moore Tax Services, Inc. as its accountant in the Bankruptcy Case.
On November 9, 2020, the Bankruptcy Court entered an Order Authorizing the Employment and
Retention of Moore Tax Services, Inc. as Accountant for the Debtors [Docket No. 79].

F.     Bar Dates

       The Notice of Chapter 11 Bankruptcy Case was originally filed on September 2, 2020
[Docket No. 8 – 20-33409]. Among other things, the Notice established December 28, 2020 as
the deadline for filing Claims against the Debtor by all Holders of such Claims (not including
Governmental Units), and March 2, 2021 as the deadline for Filing Claims against the Debtor by
all Governmental Units.

       The Bankruptcy Court has not yet established a bar date for the Filing of Administrative
Claims in the Chapter 11 Case, but it is expected that such bar date will be set forth in order
approving this Disclosure Statement or the Confirmation Order.

G.     Monthly Operating Reports

       The Debtor has timely filed all Monthly Operating Reports to date:

       September 2020          Docket No. 78
       October 2020            Docket No. 85
       November 2020           Docket No. 87

                               VII.    SUMMARY OF THE PLAN

   THIS ARTICLE VII IS INTENDED ONLY TO PROVIDE A SUMMARY OF THE
 MATERIAL TERMS OF THE PLAN AND IS QUALIFIED BY REFERENCE TO THE
   ENTIRE DISCLOSURE STATEMENT AND THE PLAN AND SHOULD NOT BE
   RELIED ON FOR A COMPREHENSIVE DISCUSSION OF THE PLAN. TO THE
 EXTENT THERE ARE ANY INCONSISTENCIES OR CONFLICTS BETWEEN THIS
  ARTICLE VII AND THE PLAN, THE TERMS AND CONDITIONS SET FORTH IN
                THE PLAN WILL CONTROL AND GOVERN.


A.     Introduction

        Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code. Under
Chapter 11, a debtor is authorized to reorganize and/or liquidate its business for the benefit of itself
and its creditors and equity holders. The formulation of a plan is the principal objective of a
                                                -7-
       Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 8 of 31




Chapter 11 bankruptcy case. In general, a Chapter 11 plan: (i) divides claims and equity interests
into separate classes; (ii) specifies the property each class is to receive under such plan; and (iii)
contains other provisions necessary to the reorganization and/or liquidation of the debtor. Chapter
11 does not require each holder of a claim or equity interest to vote in favor of the plan in order
for the bankruptcy court to confirm the plan. A plan must be accepted, however, by the holders of
at least one impaired class of claims (unless there are no impaired classes) without considering the
votes of “insiders” (within the meaning of section 101(31) of the Bankruptcy Code) in that
impaired class.

        The summary of the Plan contained herein addresses only certain provisions of the Plan.
As a summary, it is qualified in its entirety by reference to the Plan itself (including any schedules
and/or exhibits which are referred to therein). The Plan (including any exhibits and/or schedules
thereto) shall control and, upon Confirmation and the Effective Date, bind the Debtor, the
Reorganized Debtor, all Holders of Claims and Interests and other parties in interest except as
expressly set forth in the Plan.

         The Plan documents (i.e., the Plan, any Plan Supplement, and any documents that aid in
effectuating the Plan) (the “Plan Documents”) will be filed with the Bankruptcy Court as soon as
reasonably practicable prior to the Confirmation Hearing, or such other date as may be approved
by the Bankruptcy Court (unless already on file with the Bankruptcy Court or attached as exhibits
to the Plan or this Disclosure Statement); provided, however, that the Debtor may amend the Plan
Documents through and including the Effective Date. Upon their filing with the Bankruptcy Court,
the Plan Documents may be obtained from: (i) the Clerk’s Office during normal business hours;
(ii) the Bankruptcy Court’s copying service upon the payment of the appropriate charges; or (iii)
the Debtor’s bankruptcy counsel upon written request.

B.     General Overview of the Plan

        The Debtor has filed the Plan with the Bankruptcy Court. As more fully set forth in the
Plan, the Plan provides for distributions to Holders of Allowed Claims and Interests from cash
from the Debtor’s operations in the ordinary course.

        The Plan shall be implemented on the Effective Date. At the present time, and subject to
the negotiation and finalization of the Plan Documents (and all documents relating thereto), the
Debtor believes that there will be sufficient funds, as of the Effective Date, to pay in full the
expected payments required under the Plan to Holders of Allowed Administrative Claims as more
fully set forth in the Plan.

        Holders of Claims in Classes 1, 2, 4 and 5 are Impaired under the Plan, and will receive
distributions on the Effective Date, or at such other time as the Reorganized Debtor makes
distributions in accordance with their respective treatment under the Plan. Specifically, Class 1
(Ad Valorem Tax Claims) shall receive payment of their Allowed Claims over a period of 48
months at twelve percent (12%) interest. Class 2 (US Bank) shall receive payment of its Allowed
Secured Claim plus the Bank Post-Petition Claim as of the Effective Date, amortized over 30 years
with a balloon payment due on August 1, 2023 in accordance with the original loan documents.
Class 4 (Cure Claim of Hilton Worldwide) shall receive payment of its claim in six equal monthly
installments commencing on the first day of the month following 60 days after the Effective Date.

                                                -8-
        Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 9 of 31




Classes 5 (General Unsecured Claims) shall receive monthly payments over 5 years until such
obligations are paid in full with interest at three percent (3%) pursuant to terms and conditions as
more fully set forth in the Plan.

        The Holder of Class 3 Claim (the SBA) shall be paid in in full in accordance with the
original loan documents between the Debtor and the SBA. Class 3 is unimpaired.

          Holders of Class 6 Claims (Equity) shall retain their interests in the Debtor/Reorganized
Debtor.

          All parties holding liens shall retain such liens in the priority as they existed on the petition
date.

C.        Classification of Claims and Interests

        Section 1123 of the Bankruptcy Code provides that a plan of reorganization shall classify
the claims of a debtor’s creditors and interests of a debtor’s equity holders. The Plan divides the
Claims and Equity Interests into five (5) Classes. 11 U.S.C. § 1123(a)(1).

       Section 101(5) of the Bankruptcy Code defines “claim” as a “right to payment, whether or
not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured,” or a “right to an equitable
remedy for breach of performance if such breach gives rise to a right to payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, disputed,
undisputed, secured or unsecured.” 11 U.S.C. § 101(5). The Debtor is required, under section
1122 of the Bankruptcy Code, to classify the Claims and Equity Interests into separate Classes
which contain Claims and Equity Interests that are substantially similar to the other Claims and
Equity Interests within such Class. 11 U.S.C. § 1122(a).

        The Debtor believes that it has classified all Claims and Equity Interests in compliance
with the provisions of section 1122 of the Bankruptcy Code. It is possible, however, that a Holder
of a Claim or another interested party may challenge the classification of Claims and Equity
Interests contained in the Plan and that the Bankruptcy Court may find that a different classification
is required for the Plan to be confirmed. In such event, it is the present intent of the Debtor, to the
extent permitted by the Bankruptcy Court, to make such reasonable modifications of the
classifications under the Plan to provide for whatever classification might be required by the
Bankruptcy Court for Confirmation and to use the Plan acceptances received in this solicitation
for the purpose of obtaining the approval of the Class or Classes of which the accepting Holder is
ultimately deemed to be a member. Any such reclassification could adversely affect the Class in
which such Holder was initially a member, or any other Class under the Plan, by changing the
composition of such Class and the vote required of that Class for approval of the Plan. A
reclassification of Claims after approval of the Disclosure Statement might necessitate a re-
solicitation of acceptances or rejections of the Plan.

D.        Administrative Claims

       In accordance with Bankruptcy Code section 1123(a)(1), Administrative Claims including
Professional Compensation Claims are not classified for purposes of voting on, or receiving
                                           -9-
      Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 10 of 31




distributions under, the Plan, and the treatment of the Claims is set forth herein. Holders of
Allowed Administrative Claims are not entitled to vote on the Plan.

       The Holders of Administrative Claims are entitled to be paid in full under a plan of
reorganization pursuant to the Bankruptcy Code. The Debtor believes that the Administrative
Claims will consist primarily of fees and costs of Professionals, fees required to be paid to the
United States Trustee, the costs of solicitation of votes on the Plan (including photocopying and
postage charges), and any Administrative Claims filed with the Bankruptcy Court by the
Administrative Claim Bar Date, in each of the foregoing cases as Allowed by a Final Order of the
Bankruptcy Court or as otherwise provided in the Plan.

        1.      Administrative Claims. Unless otherwise agreed to by the Holder of an Allowed
Administrative Claim and the Reorganized Debtor, each Holder of an Allowed Administrative
Claim (other than Holders of Professional Compensation Claims, and Claims for fees and expenses
pursuant to section 1930 of chapter 123 of title 28 of the United States Code) will receive in full
and final satisfaction of its Administrative Claim an amount of cash equal to the amount of such
Allowed Administrative Claim in accordance with the following: (i) if an Administrative Claim is
Allowed on or prior to the Effective Date, on the Effective Date or as soon as reasonably
practicable thereafter; or (ii) if such Administrative claim is not Allowed as of the Effective Date,
no later than ten (10) days after the date on which an order allowing such Administrative Claim
becomes a Final Order, or as soon as reasonably practicable thereafter. For the avoidance of doubt,
to the extent a Holder of an Administrative Claim is not being paid by the Debtor in the ordinary
course, such Holder must file a request for payment of such Administrative Claim by the
Administrative Claim Bar Date as set forth below.

       Unless previously filed, requests for payment of Administrative Claims must be filed and
served on the Reorganized Debtor no later than the Administrative Claim Bar Date. Objections to
such requests must be filed and served on the Reorganized Debtor and the requesting party by
twenty-one (21) days after the filing of the applicable request for payment of the Administrative
Claims, if applicable. After notice and a hearing in accordance with the procedures established by
the Bankruptcy Code and prior Bankruptcy Court orders, the Allowed amounts, if any, of
Administrative Claims shall be determined by, and satisfied in accordance with a Final Order of
the Bankruptcy Court.

       Holders of Administrative Claims that are required to file and serve a request for such
payment of such Administrative Claims that do not file and serve such request by the
Administrative Claim Bar Date shall be forever barred, estopped, and enjoined from asserting such
Administrative Claim against the Reorganized Debtor or its property, and such Administrative
Claim shall be deemed discharged as of the Effective Date without the need for any objection from
the Reorganized Debtor or any action by the Bankruptcy Court.

       2.      Professional Compensation Claims.

       A summary of Professional Compensation Claims is as follows:



                                               - 10 -
      Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 11 of 31




                            Claimant                          Estimated Unpaid Fees and
                                                                  Expenses Through
                                                                    Effective Date

        Okin Adams LLP – Counsel for the Debtor

        The Moore Group – Accountants for the Debtor

        All requests for payment of Professional Compensation Claims for services rendered and
reimbursement of expenses incurred prior to the Effective Date must be filed no later than the
Administrative Claim Bar Date. Objections to Professional Compensation Claims must be filed
and served on the Reorganized Debtor and the Professional to whose application the objections
are addressed no later than the Professional Compensation Claim Objection Deadline. The
Bankruptcy Court shall determine the Allowed amounts of such Professional Compensation
Claims after notice and hearing in accordance with the procedures established by the Bankruptcy
Court. Allowed Professional Compensation Claims shall be paid in cash within ten (10) days of
the entry of a Final Order allowing such Claim.

        3.     U.S. Trustee Quarterly Fees. The fees required to be paid to the United States
Trustee pursuant to 28 U.S.C. §1930(a)(6) for the periods prior to the Effective Date also constitute
Administrative Claims. The Plan provides that all unpaid fees and charges assessed against the
Estate under Chapter 123 of title 28, United States Code, 28 U.S.C. §§ 1911-1930, for any calendar
quarter (or portion thereof) ending prior to the Effective Date shall be paid to the United States
Trustee on the Effective Date, or as soon as reasonably practicable thereafter. The Reorganized
Debtor shall be responsible for timely payment of the United States Trustee quarterly fees incurred
pursuant to 28 U.S.C. §1930(a)(6) without the need for the Office of the United States Trustee to
file any request for payment.

        Following the Effective Date, any fees required to be paid to the United States Trustee,
pursuant to 28 U.S.C. §1930(a)(6) shall be paid by the Reorganized Debtor, until the earlier of (i)
the closing of the Bankruptcy Case by the issuance of a final decree by the Bankruptcy Court, or
(ii) the entry of a Final Order by the Bankruptcy Court dismissing the Bankruptcy Case or
converting the Bankruptcy Case to another chapter under the Bankruptcy Code. Any such payment
to the United States Trustee shall be in the appropriate sum required pursuant to 28 U.S.C.
§1930(a)(6) based upon the applicable disbursements for the relevant period and shall be made
within the time period set forth in 28 U.S.C. §1930(a)(6).


E.     Summary of Plan Classifications

        Set forth below is a summary of each Class of Claims and Equity Interests and the expected
Distributions under the Plan to Holders of Allowed Claims against and Allowed Equity Interests
in the Debtor. Estimates of Claims set forth in this Disclosure Statement, if any, are approximate
and are based on amounts in the Debtor’s schedules and Proofs of Claim timely Filed during the
Chapter 11 Case. Except as otherwise specifically provided in Article III of the Plan, the treatment
of, and the consideration to be received by, Holders of Allowed Claims and Interests pursuant to
                                               - 11 -
      Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 12 of 31




the Plan shall be in full and final satisfaction, settlement, release, extinguishment and discharge of
their respective Allowed Claims (of any nature whatsoever).

       1.      Ad Valorem Tax Claims

       Description. Class 1 consists of Ad Valorem Tax Claims that are either secured or asserted
under Bankruptcy Code section 507(a)(8).

        Treatment. Except to the extent that Holders of Allowed Ad Valorem Tax Claims have
not already been paid, satisfied or otherwise released prior to the Effective Date or such claimant
agrees to a less favorable treatment, each Holder of an Allowed Ad Valorem Tax Claim shall
receive, on or after the Effective Date, in full and final satisfaction, compromise, settlement,
release, and discharge of such claim, equal monthly installment payments over 48 months
amortized at twelve percent (12%) per annum with the first payment due on the first day of the
month following the Effective Date and every month thereafter until paid.

       Voting. Class 1 is Impaired under the Plan. Holders of Class 1 Claims are entitled to vote
to accept or reject the Plan.

       2.      Allowed US Bank Secured Claim

      Description. Class 2 consists of the US Bank Secured Claim pursuant to the Loan
Agreement with the Debtor.

        Treatment. Class 2 shall consist of the Allowed Secured Claim of US Bank in the amount
of $7,692,755.69 plus the Bank Post-Petition Claim, minus any payments received by US Bank
since the Petition Date (the “New Obligation”). The New Obligation shall be amortized in full
over 30 years at 5.41% with a single lump-sum balloon payment to be paid on August 1, 2023. A
level payment of such amount, plus Debtor’s regular monthly payment of taxes and insurance,
shall be due on the first day of the month following the Effective Date and every month thereafter
until paid. If the Debtor has insufficient funds to make its regular monthly payment, Ben Mousavi
shall be responsible for payment of any shortfall. Please refer to the Plan for additional relevant
provisions.

       Voting. Class 2 is Impaired under the Plan. Holders of Class 2 Claims are entitled to vote
to accept or reject the Plan.

       3.      Allowed Secured Claim of the SBA

       Description. Class 3 consists of the Allowed Secured Claim of the SBA against the
Debtor.

        Treatment. On or after the Effective Date, and except to the extent that the SBA agrees
to a less favorable treatment, the SBA shall receive payments pursuant to loan documents
governing the loan. In accordance with the loan documents, the first payment to the SBA shall be
due on June 1, 2021 in the amount of $731.00, with a like payment due each month until principal
and interest are paid in full.
                                                - 12 -
        Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 13 of 31




        Voting. Class 3 is Unimpaired under the Plan. Holders of Class 3 Claims are not entitled
to vote to accept or reject the Plan.

        4.     Allowed Cure Claim of Hilton Worldwide

Description. Class 4 shall consist of Allowed Cure Claim Claim of Hilton Worldwide.

     Treatment. The Class 4 Claim shall be paid over six months in equal monthly installments
commencing on the first day of the month following sixty (60) days after the Effective Date.

       Voting. Class 4 is Impaired under the Plan. Holders of Class 4 Claims are entitled to vote
to accept or reject the Plan.

Allowed Unsecured Claims

        Description. Class 5 shall consist of Allowed Unsecured Claims existing as of the Petition
Date.

        Treatment. On or after the Effective Date, and except to the extent that a Holder of an
Allowed Unsecured Claim agrees to a less favorable treatment, each Holder of an Allowed
Unsecured Claim shall receive payment of its claim in full over a period of sixty (60) months with
interest at three percent (3%).

       Voting. Class 5 is Impaired under the Plan. Holders of Class 5 Claims are entitled to vote
to accept or reject the Plan.

        5.     Prepetition Equity Interests.

       Description. Class 6 shall consist of the Holders of prepetition equity interests in the
Debtor, namely, Ben Mousavi as 100% owner.

        Treatment. On the Effective Date, all pre-petition equity interest claims in the Debtor
(including all rights and interests that correspond to such equity interest) shall be retained.

        Voting. Class 6 is unimpaired under the Plan. Holders of Class 5 Claims are not entitled
to vote to accept or reject the Plan.

F.      Treatment of Executory Contracts and Unexpired Leases

        1.       Assumption or Rejection of Executory Contracts and Unexpired Leases. On the
Effective Date, except as otherwise provided in the Plan, all Executory Contracts or Unexpired
Leases that currently exist between the Debtor and another Person or Entity, and are not expressly
rejected, shall be deemed assumed by the Debtor. The franchise agreement with Hilton Worldwide
shall be assumed.

       2.    Approval of Assumption or Rejection of Executory Contracts and Unexpired
Leases. The assumption by the Debtor of an Executory Contract or Unexpired Lease shall be
                                               - 13 -
      Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 14 of 31




binding upon any and all parties to such Executory Contract or Unexpired Lease as a matter of
law, and each such assumed Executory Contract or Unexpired Lease shall be fully enforceable by
the Reorganized Debtor in accordance with its terms, except as modified by the provisions of the
Plan or an order of the Bankruptcy Court.

      3.      Inclusiveness. Unless otherwise specified in the Plan, each Executory Contract and
Unexpired Lease shall include all modifications, amendments, supplements, restatements, or other
agreements made directly or indirectly by any agreement, instrument, or other document that in
any manner affect such executory contract or unexpired lease.

         4.       Cure of Defaults. Any monetary default under each Executory Contract and
Unexpired Lease to be assumed pursuant to the Plan shall be satisfied, pursuant to section
365(b)(1) of the Bankruptcy Code, by payment of the Cure Claim amount in cash, or on such other
terms as the parties to such Executory Contracts or Unexpired Leases may otherwise agree. Within
twenty-one (21) days after the Effective Date, any counter-party to an Executory Contract or
Unexpired Lease being assumed by the Debtor must file a Cure Claim with the Bankruptcy Court
asserting all alleged amounts accrued or alleged defaults through the Effective Date. Any party
that fails to file a Cure Claim by this deadline shall be forever barred from asserting, collecting or
seeking to collect any amounts or defaults relating thereto against the Reorganized Debtor. The
Reorganized Debtor shall have sixty (60) days from the Effective Date to file an objection to any
Cure Claim. Any disputed Cure Claims shall be resolved either consensually or by the Bankruptcy
Court. Except as may otherwise be agreed to by the parties, by no later than ninety (90) days
following the Effective Date, the Reorganized Debtor shall cure all Allowed Cure Claims. All
Disputed Cure Claims shall be cured either within twenty-one (21) days after the entry of a Final
Order determining the amount, if any, of the Debtor’s liability with respect thereto or as may
otherwise be agreed to by the parties.

        5.     Claims under Rejected Executory Contracts and Unexpired Leases. Any Claim
arising from the rejection of an Executory Contract or Unexpired Lease pursuant to the Plan must
be incorporated into a Proof of Claim that is filed within twenty-one (21) days after the Effective
Date, or in the case of a pending proceeding on the effective date (as referenced immediately
above) twenty-one (21) days after the entry of a final non-appealable order therein. Any rejection
Claims not filed within said period shall be deemed barred. Nothing herein shall extend the
deadline to file a Proof of Claim for rejection of any Executory Contract or Unexpired Lease
occurring prior to the Effective Date and which is time barred under the Bankruptcy Code or
Bankruptcy Rules prior to the effective date.

       6.      Insurance Policies. Except as otherwise provided in the Plan, all of the Debtor’s
insurance policies are treated as Executory Contracts under the Plan and are expressly assumed by
the Debtor. Nothing contained in the Plan shall constitute or be deemed a waiver of any Cause of
Action that the Debtor may hold against any Person or Entity with respect to such Executory
Contracts or Unexpired Leases.

G.     Means of Implementation of the Plan

      1.     General Settlement of Claims. Pursuant to sections 1123 and 1124 of the Bankruptcy
Code and Bankruptcy Rule 9019, and in consideration for the classification, distributions, and other

                                                - 14 -
       Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 15 of 31




benefits provided under the Plan, and as a result of arms’ length negotiations among the Debtor and
its creditors, upon the Effective Date, the provisions of the Plan shall constitute a good faith
compromise and settlement of all Claims and Equity Interests and controversies resolved pursuant
to the Plan. Confirmation of the Plan also cures defaults under all prepetition contracts paid or
maintained pursuant to the Plan, in accordance with section 1124 of the Bankruptcy Code.
Notwithstanding anything herein to the contrary, nothing in the Plan shall be construed as the
settlement of Claims (or pending Causes of Action related thereto) that have not been Allowed as of
the Effective Date and all parties in interest reserve all rights with respect to such Claims and Causes
of Action.

         2.      Vesting of Assets in the Reorganized Debtor Free and Clear of Liens and Claims.
Except as otherwise expressly provided in the Plan or the Confirmation Order, or any other
agreement entered into in connection with the Plan, pursuant to sections 1123(a)(5), 1123(b)(3),
1141(b) and (c) and other applicable provisions of the Bankruptcy Code, on and after the Effective
Date, all property and assets of the Estate of the Debtor, including, without limitation, all claims,
rights, warranty agreements and any claims, indemnities or other rights thereunder, continued
maintenance obligations and Causes of Action of the Debtor, and any other assets or property
acquired by the Debtor or the Reorganized Debtor during the Chapter 11 Case or under or in
connection with the Plan, shall vest in the Reorganized Debtor free and clear of all Claims, Liens,
charges, and other encumbrances. On and after the Effective Date, the Reorganized Debtor may
(i) operate its business, (ii) use, acquire, and dispose of its property and (iii) compromise or settle
any Claims, in each case without notice to, supervision of or approval by the Bankruptcy Court
and free and clear of any restrictions of the Bankruptcy Code or the Bankruptcy Rules, other than
restrictions expressly imposed by the Plan or the Confirmation Order.

        3.     Effectuating Documents; Further Transactions; Exemption from Certain
Transfer Taxes. The Debtor and the Reorganized Debtor, as applicable, may take all actions to
execute, deliver, file or record such contracts, instruments, releases and other agreements or
documents and take such actions as may be necessary or appropriate to effectuate and implement
the provisions of the Plan, without the need for any approvals, authorizations, actions or consents
except for those expressly required pursuant hereto.

        Prior to, on or after the Effective Date (as appropriate), all matters provided for pursuant
to the Plan that would otherwise require approval of the managers or members of the Debtor
shall be deemed to have been so approved and shall be in effect prior to, on or after the Effective
Date (as appropriate) pursuant to applicable law and without any requirement of further action
by the managers or members of the Debtor, or the need for any approvals, authorizations, actions
or consents.

         Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property pursuant
hereto shall not be subject to any stamp tax or other similar tax or governmental assessment in the
United States, and the Confirmation Order shall direct the appropriate state or local governmental
officials or agents to forgo the collection of any such tax or governmental assessment and to accept
for filing and recordation instruments or other documents pursuant to such transfers of property
without the payment of any such tax or governmental assessment. Such exemption specifically


                                                 - 15 -
      Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 16 of 31




applies, without limitation, to all documents necessary to evidence and implement the provisions
of and the distributions to be made under the Plan.

H.     Distributions under the Plan

         Subject to Article VII of the Plan, all Distributions under the Plan shall be made by the
Reorganized Debtor. Unless otherwise provided in the Plan, on the Effective Date or as soon as
reasonably practicable thereafter (or if a Claim is not an Allowed Claim or Allowed Interest on the
Effective Date, on the date that such Claim or Interest becomes an Allowed Claim or Allowed
Interest), each Holder of an Allowed Claim shall receive the full amount of the Distributions that
the Plan provides for Allowed Claims or Allowed Interests (as applicable) in the applicable Class.

I.     Conditions Precedent to Confirmation of the Plan and the Effective Date

        The following are conditions precedent to Confirmation of the Plan and Consummation
and occurrence of the Effective Date. Specifically, the Plan shall not be consummated, and the
Effective Date shall not occur unless each of the following conditions has been satisfied or waived by
the Debtor:

        1.     The Plan, including any amendments, modifications, or supplements thereto, and
inclusive of any amendments, modifications, or supplements made after the Confirmation Date
but before the Effective Date, shall be in form and substance acceptable to the Debtor.

        2.      The Confirmation Order shall have been entered and become a Final Order in a
form and in substance reasonably satisfactory to the Debtor. The Confirmation Order shall provide
that, among other things, the Debtor or the Reorganized Debtor, as appropriate, are authorized and
directed to take all actions necessary or appropriate to consummate the Plan, including, without
limitation, entering into, implementing and consummating the contracts, instruments, releases,
leases, and other agreements or documents created in connection with or described in the Plan.

       3.       All actions, documents, certificates and agreements necessary to implement the
Plan shall have been effected or executed and delivered to the required parties and, to the extent
required, filed with the applicable governmental units in accordance with applicable law.

J.     Discharge from Liability, Release and Injunction Provisions under the Plan

        1.      Releases under the Plan. The Plan proposes to release the Debtor. The Debtor’s
release provisions included in the Plan are an integral part of the Debtor’s overall restructuring
efforts and are an integral element of the Plan.

         All Holders of Claims or Interests that vote to accept or are deemed to accept the Plan or
will be deemed to have expressly, unconditionally, generally, individually, and collectively
released and discharged all Claims and Causes of Action against the Debtor and the Released
Parties.

       Based on the foregoing, the Debtor believes that the releases in the Plan are necessary and
appropriate and meet the requisite legal standard promulgated by the United States Court of
                                                - 16 -
      Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 17 of 31




Appeals for the Fifth Circuit. Moreover, to the extent requested by the Bankruptcy Court, the
Debtor will present evidence at the Confirmation Hearing to demonstrate the basis for and
propriety of the release and exculpation provisions.

        2.     Release of Liens and Claims. To the fullest extent provided under section 1141(c)
and other applicable provisions of the Bankruptcy Code, except as otherwise provided herein or
in any contract, instrument, release or other agreement or document entered into or delivered in
connection with the Plan, on the Effective Date and concurrently with the applicable
distributions made pursuant to Article II, Article V, Article VI, and Article VII, all Liens,
Claims, mortgages, deeds of trust, or other security interests against the assets or property of the
Debtor or its Estate shall be fully released, canceled, terminated, extinguished and discharged,
in each case without further notice to or order of the Bankruptcy Court, act or action under
applicable law, regulation, order, or rule or the vote, consent, authorization or approval of any
Person or Entity. The filing of the Confirmation Order with any federal, state, or local agency
or department shall constitute good and sufficient evidence of, but shall not be required to effect,
the termination of such Liens, Claims and other interests to the extent provided in the
immediately preceding sentence. Any Person or Entity holding such Liens, Claims or interests
shall, pursuant to section 1142 of the Bankruptcy Code, promptly execute and deliver to the
Reorganized Debtor such instruments of termination, release, satisfaction and/or assignment (in
recordable form) as may be reasonably requested by the Reorganized Debtor.

        3.      Compromise and Settlement. Notwithstanding anything contained herein to the
contrary, the allowance, classification and treatment of all Allowed Claims and their respective
distributions and treatments hereunder, takes into account the relative priority and rights of the
Claims and the Equity Interests in each Class in connection with any contractual, legal and
equitable subordination rights relating thereto whether arising under general principles of equitable
subordination, section 510(b) and (c) of the Bankruptcy Code or otherwise. The Confirmation
Order will constitute the Bankruptcy Court’s finding and determination that the settlements
reflected in the Plan are (a) in the best interests of the Debtor, its Estate and all Holders of Claims
and Equity Interests, (b) fair, equitable and reasonable, (c) made in good faith and (d) approved by
the Bankruptcy Court pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019.
Entry of the Confirmation Order constitutes approval of the releases by all Entities of all such
contractual, legal and equitable subordination rights or Causes of Action that are satisfied,
compromised and settled pursuant hereto.

        4.      Release and Discharge of Debtor. Pursuant to Bankruptcy Code section 1141(d),
and except as otherwise specifically provided in the Plan, or in any contract, instrument, or other
agreement or document created pursuant to the Plan, the distributions, rights, and treatment that
are provided for in the Plan shall be in complete satisfaction, discharge, and release, effective as
of the Effective Date, of Claims, Interests, and Causes of Action of any nature whatsoever,
including any interest accrued on Claims or Interests from and after the Petition Date, whether
known or unknown, against, liabilities of, liens on, obligations of, rights against, and Interests in,
the Debtor or any of their assets or properties, regardless of whether any property shall have been
distributed or retained pursuant to the Plan on account of such Claims and Interests, including
demands, liabilities, and Causes of Action that arose before the Effective Date, and all debts of the
kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether
or not: (1) a Proof of Claim based upon such debt or right is filed or deemed filed pursuant to
                                                - 17 -
       Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 18 of 31




section 501 of the Bankruptcy Code; or (2) a Claim or Interest based upon such debt, right, or
Interest is Allowed pursuant to section 502 of the Bankruptcy Code. The Confirmation Order shall
be a judicial determination of the discharge of all Claims and Interests subject to the occurrence of
the Effective Date.

         5.      Injunction. Except with respect to the obligations arising under the Plan or the
Confirmation Order, and except as otherwise expressly provided in the Plan or the Confirmation
Order, all Entities that held, hold, or may hold claims or interests that have been released,
discharged, or exculpated pursuant to the Plan, are permanently enjoined, from and after the
Effective Date, from taking any of the following actions against, as applicable, the Debtor and the
Reorganized Debtor: (a) commencing or continuing in any manner any action or other proceeding
of any kind on account of or in connection with or with respect to any such Claims, Interests,
Causes of Action, or liabilities; (b) enforcing, attaching, collecting, or recovering by any manner
or means any judgment, award, decree, or order against such Entities on account of or in
connection with or with respect to any such Claims, Interests, Causes of Action, or liabilities; (c)
creating, perfecting, or enforcing any Lien or encumbrance of any kind against such Entities or the
property of such Entities on account of or in connection with or with respect to any such Claims,
Interests, Causes of Action, or liabilities; (d) asserting any right of setoff, subrogation, or
recoupment of any kind against any obligation due from such Entities or against the property of
such Entities on account of or in connection with or with respect to any such Claims, Interests,
Causes of Action, or liabilities unless such Entity has timely asserted such setoff right in a
document filed with the Bankruptcy Court explicitly preserving such setoff, and notwithstanding
an indication of a Claim, Interest, Cause of Action, or liability or otherwise that such Entity asserts,
has, or intends to preserve any right of setoff pursuant to applicable law or otherwise; and (e)
commencing or continuing in any manner any action or other proceeding of any kind on account
of or in connection with or with respect to any such Claims, Interests, Causes of Action, or
liabilities released or settled pursuant to the Plan.

        Upon entry of the Confirmation Order, all Holders of Claims and Interests and their Related
Parties shall be enjoined from taking any actions to interfere with the implementation or
Consummation of the Plan. Each Holder of an Allowed Claim or Allowed Interest, as applicable,
by accepting, or being eligible to accept, distributions on account of such Claim or interest, as
applicable, hereunder shall be deemed to have consented to the injunction provisions set forth in
Section 13.6 of the Plan.

        6.      Conditional Injunction Regarding Actions Against Guarantors. All entities that
hold claims against any guarantor of an Allowed Claim shall be conditionally enjoined from
enforcing, attaching, collecting, or recovering by any manner or means any judgment, award,
decree, or order against such guarantor on account of or in connection with or with respect to any
such Claims, Interests, Causes of Action, or liabilities provided that the Debtor is not in default of
its obligations with respect to such claim pursuant to the applicable provisions of the Plan.

        7.      Term of Certain Injunctions and Automatic Stay. Unless otherwise provided in the
Plan or in the Confirmation Order, all injunctions or stays in effect in the Bankruptcy Case pursuant
to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and extant
on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the
Confirmation Order) shall remain in full force and effect until the Effective Date. All injunctions
                                                - 18 -
       Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 19 of 31




or stays contained in the Plan or the Confirmation Order shall remain in full force and effect in
accordance with their terms.


K.      Modification of Plan

       The Debtor may modify the Plan at any time prior to the entry of the Confirmation Order
provided that the Plan, as modified, and the Disclosure Statement meet applicable Bankruptcy
Code and Bankruptcy Rules requirements.

       After the entry of the Confirmation Order, the Debtor (prior to the Effective Date) or the
Reorganized Debtor (on and after the Effective Date) may modify the Plan to remedy any defect
or omission herein, or to reconcile any inconsistencies between the Plan and the Confirmation
Order, as may be necessary to carry out the purposes and effects of the Plan, provided that (a) the
Debtor or the Reorganized Debtor (as the case may be) obtains Bankruptcy Court approval for
such modification, after notice and a hearing, and (b) such modification does not materially
adversely affect the interests, rights, or treatment of any Class of Claims under the Plan.

        Further, the Plan may be modified in a way that materially adversely affects the interests,
rights, or treatment of a Class of Claims, provided that (a) the Plan, as modified, meets applicable
Bankruptcy Code requirements, (b) the Debtor or the Reorganized Debtor (as the case may be)
obtains Bankruptcy Court approval for such modification, after notice to the Class of Claims
materially adversely affected and a hearing. Notwithstanding anything to the contrary contained
in the Plan, the Plan may not be altered, amended or modified without the written consent of the
Debtor (prior to the Effective Date) or the Reorganized Debtor (on and after the Effective Date).

L.      Retention of Jurisdiction

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, until the Bankruptcy Case is closed, the Bankruptcy Court shall retain the fullest and most
extensive jurisdiction of the Chapter 11 Case that is permitted by applicable law, including that
necessary to ensure that the purposes and intent of the Plan are carried out, as more fully set forth
in Article XIII of the Plan.

                  VIII. RISK FACTORS ASSOCIATED WITH THE PLAN

A.      Certain Bankruptcy Law Considerations

        1.      Parties in Interest May Object to the Debtor’s Classification of Claims and Equity
Interests.

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity
interest in a particular class only if such claim or equity interest is substantially similar to the other
claims or equity interests in such class. The Debtor believes that the classification of Claims and
Equity Interests under the Plan complies with the requirements set forth in the Bankruptcy Code
because the Debtor created Classes of Claims and Equity Interests, each encompassing Claims or
Equity Interests, as applicable, that are substantially similar to the other Claims and Equity
Interests in each such Class. Nevertheless, there can be no assurance that the Bankruptcy Court
                                                  - 19 -
      Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 20 of 31




will reach the same conclusion.

       2.      The Debtor May Fail to Satisfy the Vote Requirement.

        If votes are received in number and amount sufficient to enable the Bankruptcy Court to
confirm the Plan, the Debtor intends to seek, as promptly as practicable thereafter, confirmation
of the Plan. In the event that sufficient votes are not received, the Debtor may seek to accomplish
an alternative chapter 11 plan of reorganization. There can be no assurance that the terms of any
such alternative chapter 11 plan would be similar or as favorable to the Holders of Allowed Claims
as those proposed in the Plan.

       3.      The Debtor May Not Be Able to Secure Confirmation of the Plan.

        As discussed herein, section 1129 of the Bankruptcy Code sets forth the requirements for
confirmation of a chapter 11 plan, and requires, among other things, findings by the bankruptcy
court that: (a) such plan does not “unfairly discriminate” and is “fair and equitable” with respect
to any non-accepting classes; (b) confirmation of such plan is not likely to be followed by a
liquidation or a need for further financial reorganization unless such liquidation or reorganization
is contemplated by the plan; and (c) the value of distributions to non-accepting holders of claims
within a particular class under such plan will not be less than the value of distributions such holders
would receive if the debtor were liquidated under chapter 7 of the Bankruptcy Code.

        Even if the requisite acceptances are received, there can be no assurance that the
Bankruptcy Court will confirm the Plan. A non-accepting Holder of an Allowed Claim might
challenge either the adequacy of this Disclosure Statement or whether the balloting procedures and
voting results satisfy the requirements of the Bankruptcy Code or Bankruptcy Rules. Even if the
Bankruptcy Court determined that the Disclosure Statement, the balloting procedures and voting
results were appropriate, the Bankruptcy Court could still decline to confirm the Plan if it found
that any of the statutory requirements for confirmation were not met, including the requirement
that the terms of the Plan do not “unfairly discriminate” and are “fair and equitable” to non-
accepting Classes.

       Section 1129(b)(1) of the Bankruptcy Code provides that, in the event an impaired class
does not vote in favor of a plan, but all other requirements of section 1129(a) are satisfied, the
Bankruptcy Court may only confirm such a plan if it “does not discriminate unfairly, and is fair
and equitable, with respect to each class of claims or interests that is impaired under, and has not
accepted, the Plan.” As described in more detail herein, there can be no assurance, however, that
the Bankruptcy Court will find that the Plan satisfies the requirements of section 1129(b)(1) of the
Bankruptcy Code.

       Confirmation of the Plan is also subject to certain conditions as described in Article XII of
the Plan. If the Plan is not confirmed, it is unclear what distributions, if any, Holders of Allowed
Claims and Equity Interests would receive with respect to their Allowed Claims or Equity Interests.

         The Debtor, subject to the terms and conditions of the Plan reserves the right to modify the
terms and conditions of the Plan as necessary for confirmation. Any such modifications could
result in less favorable treatment of any non-accepting Class, as well as any Classes junior to such
non-accepting Class, than the treatment currently provided in the Plan. Such less favorable
                                                - 20 -
      Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 21 of 31




treatment could include a distribution of property to the Class affected by the modification of a
lesser value than currently provided in the Plan or no distribution of property whatsoever under
the Plan.

       4.      Non-Consensual Confirmation of the Plan May Be Necessary.

        In the event that any impaired class of claims or equity interests does not accept a chapter
11 plan, a bankruptcy court may nevertheless confirm such a plan at the proponents’ request if at
least one impaired class has accepted the plan (with such acceptance being determined without
including the vote of any “insider” in such class), and, as to each impaired class that has not
accepted the plan, the bankruptcy court determines that the plan “does not discriminate unfairly”
and is “fair and equitable” with respect to the dissenting impaired classes. The Debtor believes that
the Plan satisfies these requirements and the Debtor may request such non-consensual
confirmation in accordance with subsection 1129(b) of the Bankruptcy Code. Nevertheless, in the
event that the voting Classes do not accept the Plan, there can be no assurance that the Bankruptcy
Court will reach this conclusion.

       5.      The Debtor May Object to the Amount or Classification of a Claim.

        Except as otherwise provided in the Plan, the Debtor and Reorganized Debtor reserve the
right to object to the amount or classification of any Claim under the Plan. The information set
forth in this Disclosure Statement cannot be relied on by any Holder of a Claim where such Claim
is or may become subject to an objection. Any Holder of a Claim that is or may become subject
to an objection thus may not receive its expected share of the estimated distributions described in
this Disclosure Statement.

       6.      The Effective Date May Not Occur.

       The Effective Date is subject to a number of conditions precedent. If such conditions
precedent are not met or waived, the Effective Date will not take place. Although the Debtor
believes that the Effective Date will occur quickly after the Confirmation Date, there can be no
assurance as to such timing or as to whether the Effective Date will, in fact, occur.

       7.      Contingencies May Affect Votes of the Voting Classes to Accept or Reject the Plan.

        The Distributions available to Holders of Allowed Claims and Equity Interests under the
Plan can be affected by a variety of contingencies, including, among other things, the total amount
of Allowed Claims in certain Classes or whether the Bankruptcy Court orders certain Allowed
Claims to be subordinated to other Allowed Claims or Allowed Equity Interests. The occurrence
of any and all such contingencies, which could affect distributions available to Holders of Allowed
Claims and Equity Interests under the Plan, will not affect the validity of the votes taken by the
voting Classes to accept or reject the Plan or require any sort of revote by the Impaired Classes.

      8.       The Debtor Cannot State with Certainty What Recovery Will be Available to
Holders of Allowed Claims.

       The estimated Claims and creditor recoveries set forth in this Disclosure Statement are
based on various assumptions, and the actual Allowed amounts of Claims may significantly differ
                                               - 21 -
      Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 22 of 31




from the estimates. Should one or more of the underlying assumptions ultimately prove to be
incorrect, the actual Allowed amounts of Claims may vary from the estimated amounts contained
in this Disclosure Statement. Moreover, the Debtor cannot determine with any certainty at this
time the number or amount of Claims that will ultimately be Allowed. Accordingly, because
certain Claims under the Plan will be paid on a pro rata basis, the Debtor cannot state with certainty
what recoveries will be available to Holders of Allowed Claims.

       B.      Risks Associated with Forward-Looking Statements

      1.      The Financial Information Contained Herein Is Based on the Debtor’s Books and
Records and, Unless Otherwise Stated, No Audit Was Performed.

        The financial information contained in this Disclosure Statement has not been audited. In
preparing this Disclosure Statement, the Debtor relied on financial data derived from its books and
records that was available at the time of such preparation. Although the Debtor has used its
reasonable business judgment to ensure the accuracy of the financial information provided in this
Disclosure Statement, and while the Debtor believes that such financial information fairly reflects
the financial condition of the Debtor, the Debtor is unable to warrant or represent that the financial
information contained herein and attached hereto is without inaccuracies.

       2.     Financial Projections and Other Forward-Looking Statements Are Not Assured,
Are Subject to Inherent Uncertainty Due to the Numerous Assumptions Upon Which They Are
Based and, as a Result, Actual Results May Vary.

        This Disclosure Statement contains various information concerning the financial results of
the Reorganized Debtor’s operations that are, by their nature, forward-looking, and which
projections are necessarily based on certain assumptions and estimates. Should any or all of these
assumptions or estimates ultimately prove to be incorrect, the actual future experiences of the
Reorganized Debtor may turn out to be different from any financial projections provided herein.
Specifically, the projected financial results contained in this Disclosure Statement reflect
numerous assumptions concerning the anticipated future performance of the Reorganized Debtor,
some of which may not materialize, including, without limitation, assumptions concerning: (a) the
timing of confirmation and consummation of the Plan in accordance with its terms; (b) the
anticipated future performance of the Reorganized Debtor, including, without limitation, the
Reorganized Debtor’s ability to maintain or increase revenue and gross margins, control future
operating expenses or make necessary capital expenditures; (c) general business and economic
conditions; (d) overall industry performance and trends; (e) the Debtor’s and Reorganized Debtor’s
ability to maintain market strength and receive vendor support by way of favorable commercial
terms; and (f) anticipated future commodity prices.

     DUE TO THE INHERENT UNCERTAINTIES ASSOCIATED WITH PROJECTING
FINANCIAL RESULTS GENERALLY, THE PROJECTIONS CONTAINED IN THIS
DISCLOSURE STATEMENT SHOULD NOT BE CONSIDERED ASSURANCES OR
GUARANTEES OF THE AMOUNT OF FUNDS OR THE AMOUNT OF CLAIMS THAT MAY
BE ALLOWED IN THE VARIOUS CLASSES. WHILE THE DEBTOR BELIEVES THAT ANY
FINANCIAL PROJECTIONS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
REASONABLE, THERE CAN BE NO ASSURANCE THAT THEY WILL BE REALIZED.

                                                - 22 -
      Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 23 of 31




C.     Disclosure Statement Disclaimer

       1.      The Information Contained Herein Is for Soliciting Votes Only.

       The information contained in this Disclosure Statement is for purposes of soliciting votes
on the Plan and may not be relied upon for any other purpose.

     2.     This Disclosure Statement Was Not Approved by the Securities and Exchange
Commission.

       This Disclosure Statement has not been filed with the SEC or any state regulatory authority.
Neither the SEC nor any state regulatory authority has passed upon the accuracy or adequacy of
this Disclosure Statement, or the exhibits or the statements contained herein, and any
representation to the contrary is unlawful.

       3.      This Disclosure Statement Contains Forward-Looking Statements.

        This Disclosure Statement contains “forward-looking statements” within the meaning of
the Private Securities Litigation Reform Act of 1995. Such statements consist of any statement
other than a recitation of historical fact and can be identified by the use of forward-looking
terminology such as “may,” “expect,” “anticipate,” “estimate” or “continue” or the negative
thereof or other variations thereon or comparable terminology. The reader is cautioned that all
forward-looking statements are necessarily speculative and there are certain risks and uncertainties
that could cause actual events or results to differ materially from those referred to in such forward-
looking statements. The liquidation analysis, distribution projections and other information
contained herein and attached hereto are estimates only, and the timing and amount of actual
distributions to Holders of Allowed Claims may be affected by many factors that cannot be
predicted. Therefore, any analyses, estimates or recovery projections may or may not turn out to
be accurate.

       4.      No Legal or Tax Advice Is Provided to You by this Disclosure Statement.

        This Disclosure Statement is not legal advice to you. The contents of this Disclosure
Statement should not be construed as legal, business or tax advice. Each Holder of a Claim or an
Equity Interest should consult his or her own legal counsel and accountant with regard to any legal,
tax and other matters concerning his or her Claim or Equity Interest. This Disclosure Statement
may not be relied upon for any purpose other than to determine how to vote on the Plan or object
to confirmation of the Plan.

       5.      No Admissions Are Made by This Disclosure Statement.

        The information and statements contained in this Disclosure Statement will neither
(a) constitute an admission of any fact or liability by any Entity (including, without limitation, any
Debtor) nor (b) be deemed evidence of the tax or other legal effects of the Plan on the Debtor, the
Reorganized Debtor, Holders of Allowed Claims or Equity Interests or any other parties in interest.




                                                - 23 -
      Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 24 of 31




       6.     Nothing Herein Constitutes a Waiver of any Right to Object to Claims or Recover
Transfers and Assets.

        The vote by a Holder of an Allowed Claim for or against the Plan does not constitute a
waiver or release of any Claims or rights of the Debtor or the Reorganized Debtor (or any party-
in-interest, as the case may be) to object to that Holder’s Allowed Claim or recover any
preferential, fraudulent or other voidable transfer or assets, regardless of whether any Claims or
Causes of Action of the Debtor or its Estate are specifically or generally identified herein.

       7.     The Information Used Herein Was Provided by the Debtor and Was Relied Upon
by the Debtor’s Advisors.

        Counsel to and other advisors retained by the Debtor have relied upon information provided
by the Debtor in connection with the preparation of this Disclosure Statement. Although counsel
to and other advisors retained by the Debtor have performed certain limited due diligence in
connection with the preparation of this Disclosure Statement, they have not verified independently
the information contained herein.

       8.      The Potential Exists for Inaccuracies, and the Debtor Has No Duty to Update.

         The statements contained in this Disclosure Statement are made by the Debtor as of the
date hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after
that date does not imply that there has not been a change in the information set forth herein since
that date. While the Debtor has used their reasonable business judgment to ensure the accuracy of
all of the information provided in this Disclosure Statement and in the Plan, the Debtor nonetheless
cannot, and do not, confirm the current accuracy of all statements appearing in this Disclosure
Statement. Furthermore, although the Debtor may subsequently update the information in this
Disclosure Statement, the Debtor has no affirmative duty to do so unless ordered to do so by the
Bankruptcy Court.

       9.      No Representations Made Outside the Disclosure Statement Are Authorized.

        No representations concerning or relating to the Debtor, the Chapter 11 Case or the Plan
are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this
Disclosure Statement. Any representations or inducements made to secure your acceptance or
rejection of the Plan that are other than as contained in, or included with, this Disclosure Statement,
should not be relied upon by you in arriving at your decision. You should promptly report
unauthorized representations or inducements to counsel to the Debtor and the United States
Trustee.

              IX.     CERTAIN FEDERAL INCOME TAX CONSEQUENCES

A.     Important Notice

        The tax consequences of the Plan to the Debtor and to Holders of Claims and Equity
Interests are discussed below. This discussion of the federal income tax consequences of the Plan
to the Debtor and Holders under U.S. federal income tax law, including the Internal Revenue Code
of 1986, as amended (the “Tax Code”), is provided for informational purposes only. While this
                                              - 24 -
      Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 25 of 31




discussion addresses certain of the material tax consequences of the Plan, it is not a complete
discussion of all such consequences and is subject to substantial uncertainties. Moreover, the
consequences to a Holder may be affected by matters not discussed below (including, without
limitation, special rules applicable to certain types of persons, such as persons holding non-vested
stock or otherwise subject to special rules, nonresident aliens, life insurance companies, and
tax-exempt organizations) and by such Holder’s particular tax situation. In addition, this
discussion does not address any state, local, or foreign tax considerations that may be applicable
to particular Holders.

        Some of the issues discussed below are complex, and there can be no assurance of the
accuracy of this information. The Debtor’s general bankruptcy counsel has no tax expertise and
has not researched or analyzed tax consequences resulting from the Plan. Accordingly, please take
notice that:

       HOLDERS OF CLAIMS AND INTERESTS ARE URGED TO CONSULT THEIR
       OWN TAX ADVISORS REGARDING THE TAX CONSEQUENCES TO THEM
       OF THE TRANSACTIONS CONTEMPLATED BY THE PLAN, INCLUDING
       STATE, LOCAL AND FOREIGN TAX CONSEQUENCES.

B.     Federal Income Tax Consequences to Holders

        Under the Plan, the tax consequences of the Plan to a Holder will depend, in part, on the
type of consideration received in exchange for the Claim or Equity Interest and the tax status of
the Holder, such as whether the Holder is an individual, corporation or other entity, whether the
Holder is a resident of the United States, the accounting method of the Holder, and the tax
classification of the Holder's particular Claim or Equity Interest. For that reason, Holders should
consult their own tax advisors with respect to the tax treatment for their particular claims or equity
interests.

C.     Federal Income Tax Consequences to the Debtor

        1.      In General. Taxpayers are generally required to recognize taxable income as a
result of cancellation of debt. The receipt of borrowed funds is not subject to tax, on the premise
that the debtor will repay them. If the debt is cancelled without repayment, the recognition of
income takes into account a debtor's receipt of the borrowed funds.

        Special rules, however, apply to the cancellation of debt in a bankruptcy proceeding.
Generally, a debtor in a bankruptcy case is not required to recognize income from the cancellation
of debt. However, the debtor has to pay for this exclusion by reducing specified tax attributes,
such as any net operating loss (“NOL”) incurred by the taxpayer in the year that the debt discharge
occurs, any NOL carryovers to that year, and tax credit and capital loss carryforwards.

                         X.      CONFIRMATION REQUIREMENTS

A.     Confirmation Procedures and Acceptance by All Impaired Classes

        1.    Confirmation Hearing. The Bankruptcy Court will consider confirmation of the
Plan at the Confirmation Hearing, which will commence at _________ a.m. (prevailing Central
                                            - 25 -
      Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 26 of 31




Time) on _____________________, 2021 before the Honorable Jeff Norman, United States
Bankruptcy Judge, in the United States Bankruptcy Court for Southern District of Texas, Houston
Division, located at Bob Casey United States Courthouse, 515 Rusk Avenue, 4th Floor, Courtroom
403, Houston, Texas 77002. The Confirmation Hearing may be continued from time to time by
the Bankruptcy Court or the Debtor without further notice other than by such adjournment being
announced in open court or by a notice of adjournment filed with the Bankruptcy Court and served
on such parties as the Bankruptcy Court may order. Moreover, the Plan may be modified or
amended, if necessary, pursuant to section 1127 of the Bankruptcy Code, prior to, during or as a
result of the Confirmation Hearing, without further notice to parties-in-interest.

        2.      Filing Objections to the Plan. Section 1128(b) of the Bankruptcy Code provides
that any party in interest may object to the confirmation of a plan of reorganization. The Plan
Objection Deadline is 5:00 p.m. (prevailing Central Time) on ____________________, 2021.
Any objection to the confirmation of the Plan must be in writing, must conform to the Federal
Rules of Bankruptcy Procedure and the Bankruptcy Local Rules for the Southern District of Texas,
must set forth the name of the objector, the nature and amount of Claims or Equity Interests held
or asserted by the objector against the Debtor’s estate or property, the basis for the objection and
the specific grounds therefore, and must be filed with the Bankruptcy Court.

    CONFIRMATION OBJECTIONS NOT TIMELY FILED AND SERVED IN THE
      MANNER SET FORTH HEREIN MAY NOT BE CONSIDERED BY THE
 BANKRUPTCY COURT AND MAY BE OVERRULED WITHOUT FURTHER NOTICE.



B.        Statutory Requirements for Confirmation of the Plan.

        At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan
satisfies the requirements of section 1129 of the Bankruptcy Code. The Debtor believes that: (i)
the Plan satisfies or will satisfy all of the statutory requirements of chapter 11 of the Bankruptcy
Code; (ii) the Debtor has complied or will have complied with all of the requirements of chapter
11 of the Bankruptcy Code; and (iii) the Plan has been proposed in good faith. Specifically, the
Debtor believes that the Plan satisfies or will satisfy the applicable confirmation requirements of
section 1129 of the Bankruptcy Code set forth below:

      •     The Plan complies with the applicable provisions of the Bankruptcy Code;

      •     The Debtor complied with the applicable provisions of the Bankruptcy Code;

      •     The Plan has been proposed in good faith and not by any means forbidden by law;

      •     Any payment made or promised under the Plan for services or for costs and expenses
            in, or in connection with, the Chapter 11 Case, or in connection with the Plan and
            incident to the cases, the confirmation of the Plan is reasonable; or (b) if it is to be fixed
            after confirmation of the Plan, is subject to the approval of the Bankruptcy Court for the
            determination of reasonableness;

      •     The Debtor has disclosed, or will disclose in advance of the Confirmation Hearing, the
                                                - 26 -
       Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 27 of 31




           identity and affiliations of any individual proposed to serve, after confirmation of the
           Plan, as a director or officer of the Debtor, an affiliate of the Debtor participating in the
           Plan with the Debtor, or a successor to the Debtor under the Plan. The appointment to,
           or continuance in, such office by such individual, will be consistent with the interests of
           creditors and equity security holders and with public policy and the Debtor will have
           disclosed the identity of any insider that the Reorganized Debtor will employ or retain,
           and the nature of any compensation for such insider;

       •   Either each Holder of an Impaired Claim will have accepted the Plan, or will receive or
           retain under the Plan on account of such Claim, property of a value, as of the Effective
           Date of the Plan, that is not less than the amount that such Holder would receive or retain
           if the Debtor was liquidated on that date under chapter 7 of the Bankruptcy Code;

       •   Each Class of Claims or Equity Interests that is entitled to vote on the Plan will either
           have accepted the Plan or will not be Impaired under the Plan, or the Plan can be
           confirmed without the approval of such voting Classes pursuant to section 1129(b) of
           the Bankruptcy Code;

       •   Except to the extent that the Holder of a particular Claim will agree to a different
           treatment of its Claim, the Plan provides that Administrative Claims will be paid in full
           in cash on the Effective Date, or as soon thereafter as is reasonably practicable, and that
           priority tax claims will be paid in accordance with section 1129(a)(9)(C) of the
           Bankruptcy Code;

       •   At least one Class of Impaired Claims will accept the Plan, determined without including
           any acceptance of the Plan by any insider holding a Claim in that Class;

       •   Confirmation of the Plan will not likely be followed by the liquidation or the need for
           further financial reorganization of the Debtor or any successor thereto under the Plan;
           and

       •   All outstanding fees payable pursuant to section 1930 of title 28 of the United States
           Code will be paid when due.

        1.      Feasibility. Section 1129(a)(11) of the Bankruptcy Code requires that the
bankruptcy court find that confirmation is not likely to be followed by the liquidation of the
Reorganized Debtor or the need for further financial reorganization, unless the plan contemplates
such liquidation. For purposes of demonstrating that the Plan meets this “feasibility” standard, the
Debtor has analyzed the ability of the Reorganized Debtor to meet its obligations under the Plan
and to retain sufficient liquidity and capital resources to conduct its business.

       The Debtor and the Reorganized Debtor, as applicable, believe that they will be able to
perform their obligations under the Plan without further financial reorganization. The Plan
provides for payment of Allowed Claims, in the order of their priority. At the present time, the
Debtor believes that it will have sufficient funds, as of the Effective Date, to pay in full the expected
payments required under the Plan to the Holders of Allowed Administrative Claims and any
Allowed Cure Claims. All claims not paid on the Effective Date shall be paid from future earnings.
The Debtor anticipates generating sufficient funds from operations to fund all payments
                                                 - 27 -
      Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 28 of 31




contemplated by the Plan. Please refer to the Debtor’s projections of income, expenditures and
plan payments through the life of the Plan, included as Exhibit 3.

        2.       Best Interests Standard. The Bankruptcy Code requires that the Plan meet the “best
interest” test, which requires that members of a Class must receive or retain under the Plan,
property having a value not less than the amount which the Class members would have received
or retained if the Debtor was liquidated under chapter 7 on the same date.

        In chapter 7 cases, creditors and interest holders of a debtor are paid from available assets
generally in the following order, with no junior class receiving any payments until all amounts due
to senior classes have been paid in full: (a) holders of secured claims (to the extent of the value of
their collateral); (b) holders of administrative and priority claims; (c) holders of unsecured claims;
(d) holders of debt expressly subordinated by its terms or by order of the bankruptcy court; and (e)
holders of equity interests. Accordingly, the cash amount that would be available for satisfaction
of claims (other than secured claims) would consist of the proceeds resulting from the disposition
of the unencumbered assets of the Debtor, augmented by the unencumbered cash held by the
Debtor at the time of the commencement of the liquidation. Such cash would be reduced by the
amount of the costs and expenses of the liquidation and by such additional administrative and
priority claims that may result from termination of the debtor’s business and the use of chapter 7
for purposes of a liquidation.

        The Debtor believes that distributions to all Impaired Classes of Claims in accordance with
the terms of the Plan would equal or exceed the net distribution that would otherwise take place in
Chapter 7. Therefore, the Debtor submits that the interests of creditors are best served by voting
to accept the Plan.

         3.      Acceptance by Impaired Classes. The Bankruptcy Code requires, as a condition to
confirmation, that, except as described in the following section, each class of claims or equity
interests that is impaired under a plan, accept the plan. A class that is not “impaired” under a plan
is deemed to have accepted the plan and, therefore, solicitation of acceptances with respect to such
class is not required. A class is “impaired” unless the plan: (a) leaves unaltered the legal, equitable
and contractual rights to which the claim or the equity interest entitles the holder of such claim or
equity interest; (b) cures any default and reinstates the original terms of such obligation; or (c)
provides that, on the consummation date, the holder of such claim or equity interest receives cash
equal to the allowed amount of that claim.

        Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of impaired
claims as acceptance by holders of at least two-thirds (2/3) in dollar amount and more than one-
half (1/2) in number of claims in that class, but for that purpose counts only those who actually
vote to accept or to reject the plan. Thus, a class of claims will have voted to accept the plan only
if two-thirds (2/3) in amount and a majority in number actually voting cast their ballots in favor of
acceptance.

         Claims in Classes 3 and 6 are not Impaired under the Plan, and, as a result, the Holders of
such Claims are deemed to have accepted the Plan. Accordingly, the Debtor is not required to
solicit their vote.


                                                - 28 -
      Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 29 of 31




        Claims in Classes 1, 2, 4 and 5 are Impaired under the Plan, and as a result, the Holders of
Claims in Classes 1, 2, 4 and 5 are entitled to vote on the Plan. Pursuant to section 1129 of the
Bankruptcy Code, the Holders of Claims in the such Classes must accept the Plan for the Plan to
be confirmed without application of the “fair and equitable test” to Classes 1, 2, 4 and 5 and without
considering whether the Plan “discriminates unfairly” with respect to Classes 1, 2, 4 and 5, as both
standards are described herein. As explained above, Classes 1, 2, 4 and 5 will have accepted the
Plan if the Plan is accepted by at least two-thirds (2/3) in amount and a majority in number of the
Claims of Classes 1, 2, 4 and 5, as applicable (other than any Claims of creditors designated under
section 1126(e) of the Bankruptcy Code), that have voted to accept or reject the Plan.

C.     Confirmation Without Acceptance By All Impaired Classes

        If one or more of the Impaired Classes of Claims or Equity Interests does not accept the
Plan, the Plan may nevertheless be confirmed and be binding upon the non-accepting Impaired
Class under the “cram down” provisions of the Bankruptcy Code if the Plan does not “discriminate
unfairly” and is “fair and equitable” to the non-accepting Impaired Classes under the Plan.

        1.     Discriminate Unfairly. The Bankruptcy Code requirement that a plan not
“discriminate unfairly” means that a dissenting class must be treated equally with respect to other
classes of equal rank. The Debtor believes that the Plan does not “discriminate unfairly” with
respect to any Class of Claims or Equity Interests because no Class is afforded treatment which is
disproportionate to the treatment afforded other Classes of equal rank.

         2.     Fair and Equitable Standard. With respect to the Impaired Classes of Unsecured
Claims, Bankruptcy Code section 1129(b)(2)(B) provides that a plan is “fair and equitable” if it
provides that (i) each holder of a claim of such class receives or retains on account of such claim,
property of a value as of the effective date of the plan equal to the allowed amount of such claim;
or (ii) the holder of any claim or interest that is junior to the claims of such class will not receive
or retain property under the plan on account of such junior claim or interest. The Debtor believes
that the Plan meets these standards.

       The Debtor believes that the requirements of Bankruptcy Code 1129(a) and (b) are met
under the Plan. Accordingly, if necessary, the Debtor will seek Confirmation of the Plan under
the “cramdown” provisions of the Bankruptcy Code and believe it meets the requirements for
Confirmation by the Bankruptcy Court notwithstanding the non-acceptance by an Impaired Class
of Claims.

D.     Non-Confirmation of the Plan

        If the Plan is not confirmed by the Bankruptcy Court, the Bankruptcy Court may permit
the Filing of an amended plan, dismiss the Bankruptcy Case, or convert the Bankruptcy Case to a
case under chapter 7 of the Bankruptcy Code. The Debtor believes that this would result in
unnecessary costs and delay.

E.     Consummation of the Plan

       The Plan will be consummated on the Effective Date.
                                                - 29 -
       Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 30 of 31




                    XI.      ALTERNATIVES TO CONFIRMATION AND
                              CONSUMMATION OF THE PLAN

        If the Plan is not confirmed, the potential alternatives include (a) alternative plans under
Chapter 11 (including a liquidation plan), (b) dismissal of the case, or (c) conversion of the case
to a case under chapter 7 of the Bankruptcy Code.

A.      Alternative Plans of Reorganization

        If the Plan is not confirmed, the Debtor or, subject to further determination by the
Bankruptcy Court as to extensions of exclusivity under the Bankruptcy Code, any other party in
interest in the Chapter 11 Case could attempt to formulate and propose a different plan. Such plan
might involve a reorganization, an orderly liquidation of the Debtor’s assets, or a combination
thereof. The Debtor believes that its Plan will enable creditors to be paid the maximum amount
possible for their Allowed Claims.

B.      Liquidation under Chapter 7 of the Bankruptcy Code

         If the Plan (or any other plan) is not confirmed, the Bankruptcy Case may be converted to
a liquidation case under chapter 7 of the Bankruptcy Code. In a chapter 7 case, a trustee would be
elected or appointed to liquidate the assets of the Debtor. The proceeds of the liquidation would
be distributed to Holders of Claims and Equity Interests of the Debtor in accordance with the
priorities established by the Bankruptcy Code.

         In general, the Debtor believes that there is substantial equity in its assets that, upon
liquidation under chapter 7 of the Bankruptcy Code, may result in a payment of all Allowed Claims
in full. However, there may be a substantial diminution of the value of the interests of creditors in
the chapter 7 because of (i) additional administrative expenses involved in the appointment of a
trustee and attorneys, accountants and other professionals to assist such trustee; (ii) additional
expenses and claims, some of which might be entitled to priority, which would arise by reason of
the liquidation; (iii) failure to realize the full value of the Debtor’s assets; and (iv) the substantial
delay which would elapse before creditors would receive any distribution on account of their
Claims. Accordingly, the Debtor believes that the Plan is superior to liquidation of the Debtor’s
assets under Chapter 7.

                            XII.    SUMMARY AND CONCLUSION

         The Plan provides for an orderly and prompt exit from bankruptcy. The Debtor believes
that its effort to maximize the return for Holders of Claims and Equity Interests have been full and
complete. The Debtor further believe that the Plan meets the requirements of the Bankruptcy Code
and is in the best interests of all creditors.

Dated: January 15, 2021.




                                                 - 30 -
Case 20-34408 Document 106 Filed in TXSB on 01/15/21 Page 31 of 31




                                       Keivans Hospitality, Inc.
                                       By its President

                                       By: /s/ Ben Mousavi
                                       Ben Mousavi

                                       Respectfully submitted,

                                       OKIN ADAMS LLP

                                       By: /s/ Timothy L. Wentworth
                                       Timothy L. Wentworth
                                       Texas Bar No. 21179000
                                       Email: twentworth@okinadams.com
                                       1113 Vine St., Suite 240
                                       Houston, Texas 77002
                                       Tel: 713.228.4100
                                       Fax: 888.865.2118

                                       ATTORNEYS FOR THE DEBTOR




                              - 31 -
